NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0256-17T2

HSBC BANK USA, NA,
as trustee for NOMURA ASSET
ACCEPTANCE CORPORATION
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2006-AF2,

          Plaintiff-Respondent,

v.

DORIS ODOEMENE and
EMMANUEL ODOEMENE,

          Defendants-Appellants,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS,
INC., as a nominee for ALTERNA
MORTGAGE CO., its successors
and assigns, and STATE OF NEW
JERSEY,

     Defendants.
_______________________________

                    Submitted November 1, 2018 – Decided March 11, 2019
           Before Judges Whipple and DeAlmeida.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Essex County, Docket No. F-
           006184-08.

           Doris Odoemene and Emmanuel Odoemene, appellants
           pro se.

           Reed Smith LLP, attorneys for respondent (Henry F.
           Reichner, of counsel; Brian P. Matthews, on the brief).

PER CURIAM

     Defendants Doris Odoemene and Emmanuel Odoemene appeal from

several orders of the Chancery Division, including an August 1, 2017 final

judgment of foreclosure. We affirm.

                                      I.

     On March 16, 2006, Doris 1 executed a promissory note to Alterna

Mortgage Co. (Alterna) in the amount of $508,000. On the same day, to secure

the note Doris executed a mortgage encumbering property in Newark to

Mortgage Electronic Registration Systems, Inc. (MERS) as nominee for Alterna.

The mortgage was recorded on March 23, 2006.




1
 Because defendants share a last name, we refer to them by their first names.
No disrespect is intended.
                                                                     A-0256-17T2
                                      2
      On July 28, 2006, plaintiff HSBC Bank USA, NA, as Trustee for Nomura

Asset Acceptance Corporation Mortgage Pass Through Certificates Series 2006-

AF2 (HSBC) acquired the note and mortgage in a transaction involving more

than 1500 loans. The note is endorsed in blank. A written assignment of the

mortgage to HSBC was not executed at that time.

      Doris defaulted on the note on November 1, 2007. On February 14, 2008,

HSBC filed a foreclosure complaint in the Chancery Division. A month later,

on March 10, 2008, MERS, as nominee for Alterna, executed a written

assignment of the mortgage to HSBC. Defendants filed an answer on March 24,

2008, contesting HSBC's standing to file the complaint. The assignment of the

mortgage to HSBC was recorded on April 4, 2008. An April 20, 2009 corrective

assignment of mortgage addressing a "court inquiry regarding the notarization"

of the original assignment was recorded on May 4, 2009.

      On August 17, 2009, HSBC filed a motion for summary judgment striking

the answer. In support of the motion, HSBC filed a statement of undisputed

material facts detailing the history of the mortgage, and certifications from

authorized representatives of America's Servicing Company, the loan servicer

for HSBC.    The certifications stated that as of April 2009, Doris owed

$604,557.83 on the note and mortgage, and recounted HSBC's acquisition of the


                                                                      A-0256-17T2
                                      3
note and mortgage on July 28, 2006. Defendants opposed the motion and cross-

moved to dismiss the complaint. They argued that HSBC lacked standing to file

the complaint and issued a notice of intent to foreclose that did not comply with

the Fair Foreclosure Act (FFA), N.J.S.A. 2A:50-53 to -73. In addition, they

argued that HSBC's counsel violated attorney ethics rules by alleging in the

complaint that the mortgage had been assigned to HSBC.

      On January 26, 2011, the trial court granted HSBC's motion for summary

judgment, struck defendants' answer, and entered default against them. The

court also denied defendants' cross-motion. In its detailed written opinion, the

trial court held that although the written assignment of the mortgage to HSBC

was not executed until after the filing of the foreclosure complaint, HSBC

obtained an interest in and possession of the note in the July 2006 transaction,

giving it standing to file the complaint. In reaching this conclusion, the court

relied on a July 1, 2006 Pooling and Servicing Agreement listing defendants'

note as an asset transferred to HSBC in the later transaction.

      The court also concluded that the notice of intent to foreclose served on

defendants by HSBC was valid because the FFA applies only to foreclosures on

residential properties, Cho Hung Bank v. Kim, 361 N.J. Super. 331, 343 (App.

Div. 2003), and defendants conceded that the mortgage concerns an investment


                                                                         A-0256-17T2
                                        4
property. Finally, the court concluded that in light of its decision regarding

HSBC's interest in the note, the bank's attorneys did not violate ethics rules by

alleging in the complaint that the mortgage had been assigned to the bank. The

court also denied defendants' motion to dismiss the complaint. On April 19,

2011, the trial court denied defendants' motion for reconsideration.

      The complaint was thereafter dismissed for lack of prosecution.         On

November 21, 2014, the trial court entered an order reinstating the complaint.

      On June 3, 2016, HSBC moved for final judgment of foreclosure. In

support of the motion, the bank submitted a certification of an employee of the

entity servicing the note detailing the amount due and owing on the note.

Defendants opposed the motion and cross-moved to dismiss the complaint.

      On January 23, 2017, the trial court denied defendants' cross-motion and

their objections to the final judgment. The court concluded that defendants

failed to produce any evidence supporting their claim that HSBC's

representation of the amount due and owing on the note was incorrect.

      On April 6, 2017, HSBC renewed its motion for final judgment to update

the certification of the amount due on the note. Defendants opposed entry of

final judgment and contested the amount due.




                                                                         A-0256-17T2
                                       5
      On July 21, 2017, the trial court denied defendants' objection to the

amount due, concluding that they produced no credible evidence in support of

their position.   The court, instead, adopted the representations made in a

certification filed by HSBC. On August 1, 2017, the trial court entered a final

judgment of foreclosure.

      This appeal followed. Defendants appeal from the January 26, 2011,

January 23, 2017, and July 21, 2017 orders, as well as the August 1, 2017 final

judgment of foreclosure. 2

                                       II.

      We review the trial court's decision granting summary judgment de novo,

using "the same standard that governs trial courts in reviewing summary

judgment orders." Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super.

162, 167 (App. Div. 1998). Rule 4:46-2(c) provides that a court should grant



2
   In their notice of appeal, defendants list the May 12, 2015, October 9, 2015,
and February 4, 2016 orders of the trial court extending the time for HSBC to
file a motion for entry of final judgment, the April 19, 2011 order denying their
motion for reconsideration, and the November 21, 2014 order reinstating the
complaint. Because defendants make no substantive arguments with respect to
these orders we consider their appeal from these orders waived. "[A]n issue not
briefed is deemed waived." Pressler and Verneiro, Current N.J. Court Rules,
cmt. 5 on R. 2:6-2 (2019); Telebright Corp. v. Dir., Div. of Taxation, 424 N.J.
Super. 384, 393 (App. Div. 2012) (deeming a contention waived when the party
failed to include any arguments supporting the contention in its brief).
                                                                         A-0256-17T2
                                       6
summary judgment when "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." "Thus, the movant must

show that there does not exist a 'genuine issue' as to a material fact and not

simply one 'of an insubstantial nature'; a non-movant will be unsuccessful

'merely by pointing to any fact in dispute.'" Prudential, 307 N.J. Super. at 167

(quotations omitted).

      Self-serving assertions that are unsupported by evidence are insufficient

to create a genuine issue of material fact. Miller v. Bank of Am. Home Loan

Servicing, LP, 439 N.J. Super. 540, 551 (App. Div. 2015).             "Competent

opposition requires 'competent evidential material' beyond mere 'speculation'

and 'fanciful arguments.'" Hoffman v. Asseenontv.Com, Inc., 404 N.J. Super.

415, 426 (App. Div. 2009) (citations omitted). We review the record "based on

our consideration of the evidence in the light most favorable to the parties

opposing summary judgment." Brill v. Guardian Life Ins. Co., 142 N.J. 520,

523-24 (1995).

      Defenses to a foreclosure are narrow. "The only material issues in a

foreclosure proceeding are the validity of the mortgage, the amount of the


                                                                           A-0256-17T2
                                        7
indebtedness, and the right of the mortgagee to" foreclose on the property. Great

Falls Bank v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993), aff'd, 273 N.J.

Super. 542, 547 (App. Div. 1994).

      In the trial court, defendants challenged both the amount of indebtedness

on their note and HSBC's standing to foreclose. They reiterate those arguments

on appeal. Having carefully reviewed defendants' arguments in light of the

record and applicable legal principles, we conclude that there is ample evidence

supporting the trial court's findings of fact and conclusions of law rejecting

defendants' arguments.

      To have a right to foreclose "a party . . . must own or control the

underlying debt." Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327-28

(Ch. Div. 2010). Standing is established by "either possession of the note or an

assignment of the mortgage that predated the original complaint[.]" Deutsche

Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012). A

certification from a representative of HSBC's loan servicing entity supports the

trial court's finding that HSBC obtained its interest in and possession of the note

in July 2006, prior to the filing of the foreclosure complaint. That certification

was completed by a person familiar with business records memorializing the

transfer and the details of the note. Defendants offered no credible evidence


                                                                           A-0256-17T2
                                        8
that the business records on which the certification was based were unreliable

or incorrect, or that HSBC did not possess the note on the day the complaint was

filed.

         We reach the same conclusion with respect to the trial court's findings

regarding the amount due and owing on the note. HSBC submitted certifications

based on business records detailing defendants' outstanding debt. Defendants

produced no specific or convincing evidence challenging the amounts proffered

by HSBC. Nor did defendants establish that they made a single payment on

their debt after the November 2007 default. The trial court's findings are amply

supported by the record.

         To the extent we have not specifically addressed any of defendants'

remaining claims, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

         Affirmed.




                                                                         A-0256-17T2
                                         9